Title: Enclosure IV: Sydney to Henry Martin, 4 November 1784
From: Townshend, Thomas, first Viscount (Sydney)
To: Martin, Henry


Enclosure IVSydney to Henry Martin

Sir
Whitehall 4th. Novemr. 1784

I was favoured with your letter late last night respecting an Action that has been commenced against Mr. McClanachan a respectable Merchant of Philadelphia by a person now in London for the value of a  british vessel that was taken during the war by an American privateer and condemned in the high Court of vice Admiralty at Philadelphia. I shall immediately lay your letter before the law officers of the Crown for their advice and opinion how far it may be proper for me to interfere in this business. At the same time I must acquaint you that the representation Mr. McClanachan promised Mr. Nepean to transmit to me officially some time ago upon this subject has never been delivered.
I am Sir Your most Obedt Humble Sert,

Sydney

